



Exhibit 10.1
SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT
This Second Amendment to Amended and Restated Credit Agreement is made as of
this 18th day of April, 2018, by and among GRIFFIN CAPITAL ESSENTIAL ASSET
OPERATING PARTNERSHIP, L.P., a Delaware limited partnership having an address at
Griffin Capital Plaza, 1520 E. Grand Avenue, El Segundo, California 90245
(“Borrower”), KEYBANK NATIONAL ASSOCIATION, as Administrative Agent (the
“Agent”) and each of the Lenders (the “Lenders”) party to the Amended and
Restated Credit Agreement (as defined below) as of the date hereof.
W I T N E S S E T H:
WHEREAS, reference is hereby made to that certain Amended and Restated Credit
Agreement dated as of July 20, 2015, as amended by that certain First Amendment
to Amended and Restated Credit Agreement dated as of February 12, 2016 (the
“Credit Agreement”; unless otherwise defined herein, capitalized terms shall
have the meanings provided in the Credit Agreement) entered into by and among
Borrower, Agent, and the Lenders; and
WHEREAS, the Borrower, the Agent and the Lenders have agreed to amend and modify
the Credit Agreement as set forth herein.
NOW, THEREFORE, it is agreed by and among the Borrower, the Agent and the
Lenders as follows:
1.
The definition of “Net Operating Income” set forth in the Credit Agreement is
hereby deleted in its entirety and shall be replaced by the following:

“Net Operating Income” shall mean, for any income producing operating Real
Property, the difference between (a) any rentals, proceeds and other income
received from such property, but excluding any early lease termination penalties
during the determination period, less (b) an amount equal to all costs and
expenses (excluding Interest Expense, depreciation and amortization expense, and
any expenditures that are capitalized in accordance with GAAP) incurred as a
result of, or in connection with, or properly allocated to, the operation or
leasing of such property during the determination period; provided, however,
that the amount for the expenses for the management of a property included in
clause (b) above shall be set at the greater of actual or three percent (3%) of
the amount provided in clause (a) above, less (c) the Capital Expenditure
Reserve. Net Operating Income shall be calculated based on the immediately
preceding calendar quarter, annualized, unless the Real Property has not been
owned by the Borrower or its Subsidiaries for the entirety of such calendar
quarter, in which event Net Operating Income shall be grossed up for such
ownership period. Net Operating





--------------------------------------------------------------------------------





Income shall be calculated on a consolidated basis in accordance with GAAP but
adjusted for non-cash operating items such as straight line rents and the
amortization of above and below market lease assets and liabilities and other
non-cash items and including (without duplication) the Equity Percentage of Net
Operating Income for the Borrower’s non-wholly owned Affiliates. For leases
subject to rent abatement periods, Net Operating Income shall include the first
three months of rent scheduled to be paid under the Lease in question upon
termination of such rent abatement period, annualized, if (a) for a lease with a
remaining term of seven (7) or more years from the date of calculation, the
remaining free rent or rent abatement period is no greater than twelve (12)
months from the date of calculation, or (b) for a lease with a remaining term of
fewer than seven (7) years, the remaining free rent or rent abatement period is
no greater than six (6) months from the date of calculation; provided, however,
that the aggregate amount of all such scheduled rent included within the
calculation of Net Operating Income shall not exceed ten percent (10%) of Net
Operating Income.”
2.
Borrower represents and warrants as follows:

a.
It has taken all necessary action to authorize the execution, delivery and
performance of this Amendment.

b.
This Amendment has been duly executed and delivered by Borrower and constitutes
the Borrower’s legal, valid and binding obligations, enforceable in accordance
with its terms.

c.
No consent, approval, authorization or order of, or filing, registration or
qualification with, any court or governmental authority or third party is
required in connection with the execution, delivery or performance by Borrower
of this Amendment.

d.
The representations and warranties set forth in this Amendment and all of the
Loan Documents continue to remain true and correct in all respects.

e.
To the best of Borrower’s knowledge, no Default or Event of Default has occurred
and is continuing as of the date hereof.

3.
Except as expressly amended hereby, the remaining terms and conditions of the
Credit Agreement shall continue in full force and effect. All future references
to the “Credit Agreement” shall be deemed to be references to the Credit
Agreement as amended by this Amendment. It is intended that this Amendment,
which may be executed in multiple counterparts, shall be governed by and
construed in accordance with the laws of the State of New York.



-2-



--------------------------------------------------------------------------------





4.
This Amendment shall be binding upon and inure to the benefit of the successors
and assigns of the parties hereto.

5.
This Amendment shall constitute a Loan Document for all purposes.

6.
For the purpose of facilitating the execution of this Amendment as herein
provided and for other purposes, this Amendment may be executed simultaneously
in any number of counterparts, each of which counterparts shall be deemed to be
an original, and such counterparts shall constitute and be one and the same
instrument. Facsimile signatures shall have the same legal effect as originals.

[Remainder of Page Intentionally Left Blank]




-3-



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned has executed and delivered this Agreement
under seal as of the date first written above.
GRIFFIN CAPITAL ESSENTIAL ASSET OPERATING PARTNERSHIP, L.P., a Delaware limited
partnership


By: GRIFFIN CAPITAL ESSENTIAL ASSET REIT, INC., a Maryland corporation, its
General Partner


By:/s/ Javier F. Bitar
Name: Javier F. Bitar
Title: Chief Financial Officer and Treasurer







[Signatures Continue on the Following Page]








[Signature Page to Second Amendment to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------







KEYBANK NATIONAL ASSOCIATION, individually and as Administrative Agent,
Swingline Lender and Issuing Bank




By:/s/ Christopher T. Neil
Name:    Christopher T. Neil
Title:    Vice President


BANK OF AMERICA, N.A.




By:/s/ Dennis Kwan
Name: Dennis Kwan
Title: Vice President


FIFTH THIRD BANK, an Ohio banking corporation




By: /s/ Matthew Rodgers
Name: Matthew Rodgers
Title: Vice President


SUNTRUST BANK




By: /s/ Nick Preston
Name: Nick Preston
Title: Vice President


WELLS FARGO BANK, NATIONAL ASSOCIATION




By: /s/ Ricky S. Nahal
Name: Ricky S. Nahal
Title: Vice President


[Signatures Continue on the Following Page]


[Signature Page to Second Amendment to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------





BMO HARRIS BANK N.A.




By: /s/ Michael Kauffman
Name: Michael Kauffman
Title: Managing Director


SUMITOMO MITSUI BANKING CORPORATION




By:                    
Name: Ian Hunter
Title:


JPMORGAN CHASE BANK, N.A.




By:                    
Name: Elizabeth R. Johnson
Title: Authorized Officer




US BANK NATIONAL ASSOCIATION, a national banking association




By:                    
Name: Brian Bergfield
Title: Vice President


GOLDMAN SACHS BANK USA




By: /s/ Chris Lam
Name:     Chris Lam
Title: Authorized Signatory




[Signatures Continue on the Following Page]


[Signature Page to Second Amendment to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------







CAPITAL ONE, NATIONAL ASSOCIATION




By:/s/ Frederick H. Denecke
Name: Frederick H. Denecke
Title: Senior Vice President






[Signatures Continue on the Following Page]










[Signature Page to Second Amendment to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------








GUARANTOR CONFIRMATION


The undersigned hereby acknowledges and consents to the foregoing Second
Amendment to Amended and Restated Credit Agreement and acknowledges and agrees
that it remains obligated for the various obligations and liabilities, as
applicable, set forth in that certain Amended and Restated Guaranty Agreement
(the "Guaranty") dated July 20, 2015, executed by the undersigned in favor of
the Agent, which Guaranty remains in full force and effect.
GUARANTOR:
GRIFFIN CAPITAL ESSENTIAL ASSET REIT, INC.,
a Maryland corporation
By: /s/ Javier F. Bitar
Name:    Javier F. Bitar
Title:     Chief Financial Officer and Treasurer


THE GC NET LEASE (GV QUEBEC COURT) INVESTORS, LLC
THE GC NET LEASE (RENTON) INVESTORS, LLC
THE GC NET LEASE (ARLINGTON HEIGHTS) INVESTORS, LLC
THE GC NET LEASE (IRVINE ARMSTRONG) INVESTORS, LLC
THE GC NET LEASE (JOLIET) INVESTORS, LLC
THE GC NET LEASE (WESTMINSTER) INVESTORS, LLC
THE GC NET LEASE (PHOENIX NORTHGATE) INVESTORS, LLC
THE GC NET LEASE (EL SEGUNDO GRAND) INVESTORS, LLC
THE GC NET LEASE (ATLANTA WINDY RIDGE) INVESTORS, LLC
THE GC NET LEASE (ATLANTA WILDWOOD I) INVESTORS, LLC
THE GC NET LEASE (ATLANTA WILDWOOD II) INVESTORS, LLC
THE GC NET LEASE (MASON SIMPSON) INVESTORS, LLC


By:    GRIFFIN CAPITAL ESSENTIAL ASSET OPERATING
PARTNERSHIP, L.P., a Delaware limited partnership


By:    GRIFFIN CAPITAL ESSENTIAL ASSET REIT, INC., a
Maryland corporation, its General Partner




By: /s/ Javier F. Bitar
Name:    Javier F. Bitar
Title:     Chief Financial Officer and Treasurer


[Signatures Continue on the Following Page]




[Signature Page to Second Amendment to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------







THE GC NET LEASE (MASON DUKE) INVESTORS, LLC
THE GC NET LEASE (WESTERVILLE) INVESTORS, LLC
THE GC NET LEASE (DUBLIN) INVESTORS, LLC
THE GC NET LEASE (ARLINGTON CENTREWAY) INVESTORS, LLC
THE GC NET LEASE (ALLEN PARK) INVESTORS, LLC
THE GC NET LEASE (MILWAUKEE) INVESTORS, LLC
THE GC NET LEASE (WAYNE) INVESTORS, LLC
THE GC NET LEASE (MARYLAND HEIGHTS) INVESTORS, LLC
THE GC NET LEASE (OLATHE) INVESTORS, LLC
THE GC NET LEASE (PARSIPPANY) INVESTORS, LLC
THE GC NET LEASE (MARYLAND HEIGHTS LACKLAND) INVESTORS, LLC
THE GC NET LEASE (PHOENIX BEARDSLEY) INVESTORS, LLC
THE GC NET LEASE (SAN CARLOS) INVESTORS, LLC
THE GC NET LEASE (LARGO) INVESTORS, LLC
THE GC NET LEASE (EARTH CITY) INVESTORS, LLC
THE GC NET LEASE (MASON I) INVESTORS, LLC
THE GC NET LEASE (LYNNWOOD II) INVESTORS, LLC
THE GC NET LEASE (HOUSTON WESTGATE III) INVESTORS, LLC
PLAINFIELD PARTNERS, LLC


By:    GRIFFIN CAPITAL ESSENTIAL ASSET OPERATING
PARTNERSHIP, L.P., a Delaware limited partnership


By:    GRIFFIN CAPITAL ESSENTIAL ASSET REIT, INC., a
Maryland corporation, its General Partner


By: /s/ Javier F. Bitar
Name: Javier F. Bitar
Title: Chief Financial Officer and Treasurer






[Signatures Continue on the Following Page]


[Signature Page to Second Amendment to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------







THE GC NET LEASE (HERNDON) INVESTORS, LLC
THE GC NET LEASE (HOUSTON WESTWAY I) INVESTORS, LLC
THE GC NET LEASE (HOUSTON WESTWAY II) INVESTORS, LLC
THE GC NET LEASE (DEERFIELD) INVESTORS, LLC
THE GC NET LEASE (LISLE) INVESTORS, LLC
THE GC NET LEASE (DENVER) INVESTORS, LLC
THE GC NET LEASE (COLUMBUS) INVESTORS, LLC
THE GC NET LEASE (MIRAMAR) INVESTORS, LLC


By:    SOR OPERATING PARTNERSHIP, LLC, a Delaware limited liability company


By:    GRIFFIN CAPITAL ESSENTIAL ASSET OPERATING
PARTNERSHIP, L.P., a Delaware limited partnership, its sole member


By:    GRIFFIN CAPITAL ESSENTIAL ASSET REIT, INC., a
Maryland corporation, its General Partner




By: /s/ Javier F. Bitar
Name:    Javier F. Bitar
Title:     Chief Financial Officer and Treasurer




[Signatures Continue on the Following Page]




[Signature Page to Second Amendment to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------





THE GC NET LEASE (COLUMBIA) INVESTORS, LLC, a Delaware limited liability company


By: THE POINT AT CLARK STREET REIT, LLC, a Delaware limited liability
company


By: FRANKLIN CENTER MEMBER, LLC, a Delaware limited liability Company


By: SOR OPERATING PARTNERSHIP, LLC a Delaware limited liability company


By: GRIFFIN CAPITAL ESSENTIAL ASSET OPERATING PARTNERSHIP, L.P., a Delaware
limited Partnership, its sole member


By: GRIFFIN CAPITAL ESSENTIAL ASSET REIT, INC., a Maryland corporation, its
General Partner


By: /s/ Javier F. Bitar
Name: Javier F. Bitar
Title: Chief Financial Officer and Treasurer




THE GC NET LEASE (CHARLOTTE – NORTH FALLS) INVESTORS, L.P., a Delaware limited
partnership


By: The GC Net Lease (Charlotte – North Falls) GP, LLC, a Delaware limited
liability company, its general partner


By: Griffin Capital Essential Asset Operating Partnership, L.P., a Delaware
limited partnership, its sole member


By: Griffin Capital Essential Asset REIT, Inc., a Maryland corporation, its
general partner


By: /s/ Javier F. Bitar
Name: Javier F. Bitar
Title: Chief Financial Officer and Treasurer




[Signature Page to Second Amendment to Amended and Restated Credit Agreement]

